DETAILED ACTION
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-5 are pending.
Claim Objections
Claim 1 is objected to because of the following informalities:
The following changes need to be made to improve claim language clarity within the claims:
	On lines 1-2 of claim 1, “for reducing differential mode signal converting to common mode signal” should be written by the Applicant to be clearer.
	On lines 8-10 of claim 1, “the first winding portion of the first winding area, the second winding portion of the second winding area, and the third” should be rewritten as --a first winding portion of the first winding area, a second winding portion of the second winding area, and a third--.
On lines 13-15 of claim 1, “the fourth winding portion of the first winding area, the fifth winding portion of the second winding area, and the sixth” should be rewritten as --a fourth winding portion of the first winding area, a fifth winding portion of the second winding area, and a sixth--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hashimoto et al. US 2019/0392973.
As per claims 1-4, Hashimoto et al. discloses in Figs. 15-16 a common mode filter (e.g. coil component 41) for reducing differential mode signal converting to common mode signal (Paragraph 7; A large stray capacitance between turns of two wires that are in contact with each other causes mode conversion between a common mode noise and a differential mode signal in the coil component or “common mode filter”.), which comprises:
as per claim 1, a core-cylinder (e.g. winding core portion 5), wherein the core-cylinder is sequentially set with a first winding area (Annotated Fig. 15 below, winding area annotated as A), a second winding area (Annotated Fig. 15 below, winding area annotated as B), and a third winding area (Annotated Fig. 15 below, winding area annotated as C); wherein two ends (e.g. left and right end) of the core-cylinder respectively extend and set with a first flange (e.g. flange portion 6) and a second flange (e.g. flange portion 7); a first coil (e.g. wire 3), which is respectively and sequentially wound and set with m1, m2, and m3 turns on the first winding portion of the first winding area, the second winding portion of the second winding area, and the third winding portion of the third winding area (Annotated Fig. 15 below; The wire 3 is wound with m1 = 3 turns in the winding area annotated as A, m2 = 8 turns in the winding area annotated as B, and m3 = 3 turns in the winding area annotated as C.); and a second coil (e.g. wire 4), which is adjacent to the first coil and is respectively and sequentially wound and set with n1, n2, and n3 turns on the fourth winding portion of the first winding area, and fifth winding portion of the second winding area, and the sixth winding portion of the third winding area (Annotated Fig. 15 below; The wire 4 is wound with n1 = 3 turns in the winding area annotated as A, n2 = 8 turns in the winding area annotated as B, and n3 = 3 turns in the winding area annotated as C.); wherein the m1+m2+m3 turns are equal to the n1+n2+n3 turns (e.g. m1+m2+m3 = 14 = n1+n2+n3), wherein the fifth winding portion of the second winding area is set with an isolation region (Annotated Fig. 15 below, gap or “isolation region” annotated as D) between two winding turns (Annotated Fig. 15 below; The gap annotated as D is between two winding turns within the winding area annotated as B.);
as per claim 2, wherein the first winding portion and the fourth winding portion of the first winding area are formed to be stacked one on another (Annotated Fig. 15 below; The wires 3 and 4 wound within the winding area annotated as A are stacked on one another.), and the second winding portion and the fifth winding portion of the second winding area are formed to be horizontally wound and set respect to each other (Annotated Fig. 15 below; The wires 3 and 4 wound within the winding area annotated as B are formed to be horizontally wound and set respect to each other on a bottom winding layer.); wherein the third winding portion and the sixth winding portion of the third winding area are formed to be stacked one on another (Annotated Fig. 15 below; The wires 3 and 4 wound within the winding area annotated as C are stacked on one another.);
as per claim 3, wherein the last turn of the third winding portion is contacted and set on the second flange (Annotated Fig. 15 below and Fig. 16; A last turn of wire 3 within the winding portion annotated as C contacts and is set on the flange portion 7 via end 3b.) and the first turn of the fourth winding portion is contacted and set on the first flange (Annotated Fig. 15 below and Fig. 16; A first turn of wire 4 within the winding portion annotated as A contacts and is set on the flange portion 6 via end 4a.); and
as per claim 4, wherein the second winding portion and the fifth winding portion of the second winding area are alternately and horizontally wound and set respect to each other (Annotated Fig. 15 below; The wires 3 and 4 within the winding portion annotated as B are alternately and horizontally wound with respect to one another within the bottom layer therein (Wire 3 is wound four times, then wire 4 is wound once, then wire 3 is wound once, and then wire 4 is wound four times from left to right alternately in the bottom layer.).

    PNG
    media_image1.png
    234
    522
    media_image1.png
    Greyscale

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH PATEL whose telephone number is (571)272-0961. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAKESH B PATEL/Primary Examiner, Art Unit 2843